Citation Nr: 1728427	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-20 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic fatigue syndrome as due to undiagnosed illness.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Gulf War Syndrome as due to undiagnosed illness.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a left ankle disability.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a left ankle disability. 

5.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a left ankle disability.

6.  Entitlement to service connection for left ear hearing loss.

7.  Entitlement to service connection for sleep apnea. 

8.  Entitlement to an initial disability rating in excess of 10 percent prior to November 28, 2012, and in excess of 20 percent thereafter, for service-connected low back disorder.

9.  Entitlement to a disability rating in excess of 10 percent for residuals of a left ankle fracture, status post surgery with hardware placement.

10.  Entitlement to a compensable disability rating for right ear hearing loss.

11.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

12.  Entitlement to a disability rating in excess of 30 percent for irritable bowel syndrome.

13.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

14.  Entitlement to the assignment of an earlier effective date prior to August 31, 2010, for the establishment of service connection for PTSD with depressive disorder.

15.  Entitlement to the assignment of an earlier effective date prior to August 16, 2012, for the assignment of an increased 30 percent evaluation for service-connected irritable bowel syndrome.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to April 1994. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In August 2008, the RO denied entitlement to service connection for left and right knee strains, and a bilateral hip strain.  In March 2013, service connection for sleep apnea was denied, as well as an increased rating in excess of 10 percent for irritable bowel syndrome.  The RO also granted service connection for a low back disorder and assigned a 10 percent disability rating effective March 3, 2008.  In June 2013, the RO increased the Veteran's rating for his low back disorder to 20 percent effective November 28, 2012.  In October 2014, the RO granted service connection for PTSD with depressive disorder and assigned an initial 50 percent evaluation effective August 31, 2010.  Additionally, the RO denied the Veteran's increased rating claims for residuals of a left ankle fracture, tinnitus and right ear hearing loss, as well his service connection claim for left ear hearing loss and his TDIU claim.  The RO also denied the reopening of previously denied claims seeking service connection for chronic fatigue syndrome and Gulf War Syndrome.  Finally, in July 2015, the RO increased the Veteran's rating for irritable bowel syndrome to 30 percent effective August 16, 2012, based on a de novo review of the evidence pursuant to 38 C.F.R. § 3.2600.

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge on the issues of entitlement to service connection for left and right knee disorders, as well as service connection for a bilateral hip disorder.  A transcript of the proceeding is in the record.

The issues of entitlement to service connection for right and left knee disorders, as well as service connection for a bilateral hip disorder, were previously before the Board in December 2011.  The issues were remanded for additional development.  

The issues of entitlement to service connection for right knee, left knee and bilateral hip disorders; increased ratings for a left ankle fracture and low back disorder, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims for entitlement to service connection for chronic fatigue syndrome and Gulf War Syndrome were each last denied in a March 2009 decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the March 2009 rating decision does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for either chronic fatigue syndrome or Gulf War Syndrome.

3.  The Veteran does not have a current left ear hearing loss disability for VA compensation purposes.

4.  The Veteran's sleep apnea was not present during active duty service and the evidence of record does not show that the condition developed as a result of any incident during service.

5.  For the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing, and he has no worse than Level I hearing in the right ear. 

6.  The Veteran's service-connected tinnitus is assigned a 10 percent disability rating, which the maximum is rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.

7.  Throughout the period on appeal, the Veteran's irritable bowel syndrome was manifested by abdominal pain, cramping, nausea, diarrhea, and rectal leakage.

8.  Throughout the period on appeal, the Veteran's symptoms of PTSD with depressive disorder have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.

9.  The Veteran's claim seeking entitlement to service connection for PTSD was initially denied in a March 2009 rating decision.  The Veteran did not perfect an appeal or submit new and material evidence within one year and it became final.  

10.  In an October 2014 rating decision, the RO determined that the Veteran's petition to reopen his service connection claim for PTSD with depressive disorder was received on August 31, 2010; an earlier formal or informal claim was not received.

11.  The record for the one year period prior to his claim filed on August 16, 2012 does not reflect it was factually ascertainable the Veteran met or nearly approximated the criteria for a 30 percent rating for his service-connected irritable bowel syndrome.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for chronic fatigue syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for Gulf War Syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

4.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  The criteria for a compensable disability rating for service-connected right ear hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

6.  The criteria for entitlement to a disability rating in excess of 10 percent for tinnitus have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.87, Diagnostic Code (DC) 6260 (2016).

7.  The criteria for entitlement to a rating in excess of 30 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Codes (DCs) 7319, 7332 (2016).

8.  Entitlement to a separate 10 percent disability rating, but no higher, for the impairment of sphincter control of the rectum and anus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7332 (2016).

9.  The criteria for a disability rating for service-connected PTSD with depressive disorder in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

10.  The criteria for an effective date earlier than August 31, 2010, for the award of service connection for PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156 (c), 3.400 (2016).

11.  The criteria for an effective date earlier than August 16, 2012, for the assignment of a 30 percent rating for the Veteran's service-connected irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400; 4.124, Diagnostic Code (DC) 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material Evidence

The Veteran seeks to reopen previously denied claims seeking entitlement to service connection for chronic fatigue syndrome and Gulf War Syndrome.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claims seeking service connection for chronic fatigue syndrome and Gulf War Syndrome were each denied in a March 2009 rating decision.  

With respect to the service connection claim for chronic fatigue syndrome, the March 2009 rating decision noted that service treatment records were entirely negative for complaints, diagnoses or treatment for a chronic fatigue disability.  Further, VA treatment records showed complaints of fatigue, as well as an assessment of fatigue.  However, the RO determined that service connection for chronic fatigue syndrome was denied since the disability neither arose during service in the Gulf theater, nor was it manifested to a compensable degree after the last date of service in the Gulf theater during the Gulf War.  Further, although chronic fatigue was noted during the Veteran's VA examination, there was no diagnosis of chronic fatigue syndrome.

With respect to the service connection claim for Gulf War Syndrome, the March 2009 rating decision stated that the claim was denied because there was no evidence of a medically unexplained chronic multi-symptom illness that was defined by a cluster of signs or symptoms.  While the RO noted the Veteran's reports of symptoms including headaches, soreness in all joints and irritability, there was no evidence that any or all of the symptoms were chronic.

The Veteran did not appeal the denial of the claims and there was no new and material evidence submitted within one year; the March 2009 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at the time of the last final decision includes the Veteran's lay statements, service treatment records, and VA treatment records, including a September 2008 VA Persian Gulf Registry examination which noted assessments of arthralgias, myalgias, fatigue and insomnia.

In November 2012, the Veteran sought to reopen his claims seeking service connection for chronic fatigue syndrome and Gulf War Syndrome.  A provisional rating decision was issued in June 2013 which was finalized in the October 2014 rating decision on appeal.  In the October 2014 rating decision, the RO declined to reopen either the chronic fatigue syndrome or Gulf War Syndrome claim because neither condition was shown to be present in service treatment records and the medical evidence of record does not show that the Veteran presently suffers from either chronic fatigue syndrome or Gulf War Syndrome.  

Evidence submitted since the Veteran's last final denial includes numerous post-service VA treatment records.  This evidence was not of record at the time of the prior final rating decision, and therefore, the VA medical records are new.  However, none of these records show any indication that the Veteran has been diagnosed with either chronic fatigue syndrome or a medically unexplained chronic multi-symptom illness consistent with Gulf War Syndrome.  Thus, these new records do not address an unestablished fact necessary to substantiate the Veteran's respective claims.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

As for the Veteran's assertions that he suffers from chronic fatigue syndrome and Gulf War Syndrome due to his military service, the Board finds they are not "new" as they are cumulative and redundant of assertions made prior to the March 2009 last final denial.  

The Veteran's statements and recently submitted medical evidence do not, in light of all the evidence old and new, raise a reasonable possibility of substantiating either of the claims.  Accordingly, the Board finds that new and material evidence has not been received to reopen either of his respective service connection claims for chronic fatigue syndrome or Gulf War Syndrome.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Hearing loss

The Veteran contends that he developed left ear hearing loss as a result of acoustic trauma during active duty service.

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Pure tone thresholds above 20 decibels indicate some hearing loss, irrespective of whether it is severe enough to qualify as a disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385.  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran underwent a VA audiological examination in June 2013.  The examination revealed the following puretone thresholds in the left ear, in decibels:





HERTZ



500
1000
2000
3000
4000
LEFT
25
25
25
25
25

Speech recognition was 98 percent.  

The Veteran underwent a second VA audiological examination in August 2016.  The examination revealed the following puretone thresholds in the left ear, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
25
30
30

Speech recognition was 96 percent.

A review of the Veteran's post-service medical records does not reflect any findings that show the Veteran meets the threshold requirements for a hearing loss disability under 38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Without "competent evidence of current disability," there can be no award of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

After a thorough review of the evidence of record, the Veteran is not shown to have left ear hearing loss in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  The Board finds that the Veteran's lay statements maintaining he has hearing loss is outweighed by the medical evidence of record, namely both the June 2013 and August 2016 VA examination report which reflect normal hearing according to VA regulations.  

As there is no current diagnosis of left ear hearing loss, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Sleep apnea

The Veteran is seeking entitlement to service connection for sleep apnea.  For the reasons set forth below, however, the Board finds no basis to grant the claim.

A review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis of sleep apnea.  Both his February 1990 entrance examination and April 1994 separation examination reports noted normal clinical evaluations for the Veteran's nose, sinuses, mouth and throat, as well as his lungs and chest.  No sleep problems were noted in his available service treatment records.  In a February 1990 Report of Medical History, the Veteran endorsed a history of throat trouble, and the report noted strep throat.  A July 1991 service treatment record reflected that the Veteran denied having any nightmares or trouble sleeping.

Post-service VA treatment records include a July 2010 primary care physician note which stated the Veteran had chronic problems with insomnia and complained of frequent daytime drowsiness.  A female significant other also noted the Veteran experienced loud snoring and episodic insomnia.  The record further noted the Veteran smoked one pack per day and was trying to quit.

An August 2010 VA sleep apnea progress note stated the Veteran participated in and completed a sleep disorder breathing evaluation.  The record noted that the Veteran had never undergone a sleep study.  He was noted to have a 10 pack-year history of smoking.  A sleep study was recommended.  

In an August 2010 VA sleep apnea consult, the Veteran stated that his sleep has been poor for more than 10 years.  He described having dreams frequently reflecting on his time in the military.  His girlfriend reported that the Veteran oftentimes talked in his sleep of his military experiences, and she observed snoring and apnea.  He reported experiencing daily headaches when he wakes up.  The VA examiner assessed the Veteran with insomnia/hypersomnia.  The examiner stated the Veteran's history seemed more consistent with frequent arousals due to bad dreams and possibly due to the Veteran's history of war experiences.

A March 2011 VA otolaryngology note stated the Veteran underwent a sleep study and was found to have sleep apnea.  He was fitted with a CPAP machine.  The VA examiner stated the Veteran wanted him to correlate his sleep apnea with his service in Iraq, specifically his exposure to taking a PB tablet, which was an agent to help ward off the effects of possible nerve gas exposure during his service in Iraq.  The VA examiner noted that he told the Veteran he could not correlate his sleep apnea with his taking any medication during military service, and that he knew of no such relationship.

Following a review of the Veteran's post-service medical records, the Board notes that there is no competent medical evidence indicating that the Veteran's sleep apnea may be related to any incident of his active duty military service.  There is no evidence of record other than the Veteran's own general assertions that he is entitled to service connection for the disorder.  As there is no indication that sleep apnea may be associated with the Veteran's active service, VA has no duty to provide a VA examination or obtain a medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The only other evidence in the record concerning the etiology of the Veteran's sleep apnea are the Veteran's own statements.  Service treatment records do not include any complaints or findings related to sleep issues.  The first notation of sleep issues is in July 2010, with a sleep study in August 2010 and a diagnosis of sleep apnea in March 2011.  There is no evidence of record other than the Veteran's own unsupported assertions that medication he took in service may have caused his currently diagnosed COPD; an assertion that a March 2011 VA doctor stated he could not support.  The Veteran is competent to provide testimony that he experienced sleep problems, but the contemporaneous service treatment records do no corroborate the claim of problems in service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  The Veteran is competent to report sleep problems and snoring, but the diagnosis sleep apnea requires specific medical testing and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's assertions are not competent in this case. 

Without competent and credible evidence of an association between sleep apnea and the Veteran's active duty service, service connection for sleep apnea is not warranted.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  See 38 U.S.C.A §5107.

IV.  Increased rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hearing loss 

The Veteran's service-connected right ear hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, DC 6100.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to a compensable rating for this disability. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Board initially notes that the Veteran is only service-connected for right ear hearing loss.  Pursuant to 38 C.F.R. § 4.85 (f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  However, if impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.383 (a)(3).  In this regard, in order for the right ear hearing loss to be considered 10 percent disabling, it must reach Level X or XI (which are the Roman Numeral designations for hearing loss of a severity that it would equate to a 10 percent rating when the nonservice-connected ear is assigned Level I hearing impairment).  However, as will be discussed below, the Veteran's right ear hearing loss results in no worse than Level I hearing impairment.  As such, for the entire appeal period, the Veteran's nonservice-connected left ear is assigned Level I hearing. 

The Veteran underwent a VA audiological examination in June 2013.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
40

His puretone average was 31 for the right ear.  Speech recognition was 98 percent in the right ear.  These audiometry test results equate to Level I hearing in his right ear and Level I hearing in the left ear (assigned because the Veteran is only service-connected for his right ear hearing loss), and correspond to a noncompensable rating.  38 C.F.R. § 4.85.  

The June 2013 VA examiner noted that the Veteran may have difficulty hearing when he cannot see the speaker's face, on the phone, and with background noise.  The examiner added that hearing loss should not prevent the Veteran from being able to perform the duties of most occupations.  The Veteran reported difficulty hearing conversations, especially with background noise.  He also reported difficulty tolerating his tinnitus symptoms.

The Veteran underwent a second VA audiological examination in August 2016.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
40

His puretone average for the right ear was 34.  Speech recognition was 98 percent in his right ear.  These audiometry test results also equate to Level I hearing in his right ear and Level I hearing in the left, and the results correspond to a noncompensable rating. 38 C.F.R. § 4.85.  The VA examination report noted the Veteran's complaints of difficulty hearing conversation, especially with background noise.  The Veteran also reported difficulty tolerating his tinnitus symptoms.

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86 (b).

The Board finds that for the period on appeal, the Veteran's service-connected right ear hearing loss disability did not meet the criteria for a compensable disability rating.  The Veteran has not submitted any evidence that would show entitlement to a higher disability rating for this period.  

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  As noted above, the respective VA examiners noted the Veteran's reports of difficulty hearing conversations, particularly with background noise.  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, the Board has considered lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's right ear hearing loss disability are adequately addressed by the record.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected right ear hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable disability rating.  Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the benefit of the doubt doctrine is not for application.  

Tinnitus

The Veteran contends that he is entitled to a higher disability rating for tinnitus.  The maximum schedular rating available for tinnitus is 10 percent.  The rating schedule directs that only a single rating of 10 percent is assigned for recurrent tinnitus whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260.  Currently, the Veteran's tinnitus is already rated 10 percent.  Thus, there is no legal basis upon which to award an increased rating for tinnitus on a schedular basis, and the appeal must be denied.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

Irritable Bowel Syndrome

The Veteran's irritable bowel syndrome is rated 30 percent disabling under 38 C.F.R. § 4.114, DC 7319, from August 26, 2012.  Under DC 7319, a 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  This is the maximum possible schedular rating under DC 7319. 

The Veteran filed a claim for increased rating in August 2012.  

In November 2012, the Veteran underwent a VA intestinal conditions examination where he was diagnosed with irritable bowel syndrome.  The VA examiner noted the Veteran's symptoms of experiencing loose stools on a daily basis and occasional nausea with no specific precipitating factors.  Continuous medication was not required for control of irritable bowel syndrome, and he had not had prior surgical treatment for the condition.  The Veteran was noted to have seven or more episodes of exacerbations and/or attacks in the past 12 months.  He did not experience weight loss, malnutrition, serious complications or other general health effects attributable to irritable bowel syndrome.  The VA examiner concluded that irritable bowel syndrome did not impact his ability to work.

In May 2013, the Veteran underwent a second VA examination to determine the severity of his irritable bowel syndrome.  He reported not taking medication for the condition.  The VA examiner noted the Veteran's symptoms of experiencing diarrhea stools three to five times a day, daily nausea, and abdominal cramping pain with diarrhea stools.  The Veteran was noted to have seven or more episodes of exacerbations and/or attacks in the past 12 months.  He did not experience weight loss, malnutrition, serious complications or other general health effects attributable to irritable bowel syndrome.  The VA examiner stated that the Veteran's irritable bowel syndrome did impact his ability to work, adding that the Veteran reported frequent diarrhea stools requiring him to be near a restroom at all times.

In August 2016, the Veteran underwent a third VA examination for his irritable bowel syndrome.  He reported not being under any current care and he did not take any medication to treat the condition.  He stated he experienced watery diarrhea three times a day with some leakage.  The VA examiner noted that the Veteran did not have episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of irritable bowel syndrome.  He did not experience weight loss, malnutrition, serious complications or other general health effects.  

The above evidence reflects that the Veteran's irritable bowel syndrome has been manifested by abdominal pain, cramping, nausea, and diarrhea.  He is already in receipt of the maximum schedular rating for irritable bowel syndrome under DC 7319 (i.e., a 30 percent rating) for the entire period on appeal, which is representative of severe irritable colon syndrome with alternating diarrhea and constipation, with more or less constant abdominal distress.  Thus, this is the maximum rating allowable and a higher rating is not warranted under DC 7319 on the basis of the Veteran's diarrhea or other abdominal symptoms at any time during the claim period.  38 C.F.R. § 4.114, DC 7319.

However, separate ratings may be assigned for different manifestations of the same disability, providing that "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding, which is prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  If the symptoms are "'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).

The Veteran reported that he experiences some leakage along with his daily symptoms of diarrhea.  Under DC 7332, a 10 percent rating is warranted for constant slight impairment of sphincter control, or occasional moderate leakage.  38 C.F.R. § 4.114, DC 7332.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating the wearing of a pad.  The Veteran is competent to report experiencing rectal leakage and the Board has no reason to doubt the credibility of his report.  Accordingly, the Board finds the evidence is in relative equipoise that the Veteran's rectal leakage is due to his service-connected irritable bowel syndrome.  Therefore, a separate 10 percent rating for symptoms of constant slight or occasional moderate leakage under Diagnostic Code 7332 is warranted.  38 C.F.R. § 4.114.  However, a higher, 30 percent rating is not warranted because the evidence does not show that the Veteran experiences any involuntary bowel movements necessitating the wearing of a pad.

PTSD

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD with depressive disorder is currently evaluated under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The current claim was certified to the Board in 2016. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

The relevant medical evidence of record includes VA treatment records, as well as lay statements from the Veteran.  Following a review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for the entire period on appeal.

An August 2010 letter from the Columbus Vet Center stated the Veteran has been a client since April 2010, and he has attended individual and group psychotherapy during this time.  The VA psychologist stated the Veteran exhibited pervasive distrust of other people and their motives.  He continued to have difficulty establishing and developing loving feelings or emotions toward others, resulting in short-term relationships and feelings of isolation.  He avoided crowds, including small gatherings of three to four people, and could not tolerate large groups either indoors or outside.  He continued to minimize his involvement in any activity in which loud explosions might be encountered.  Being around any new environment caused him to experience overwhelming feelings of fear and anxiety.  The Veteran reported recurring sleep disturbances with poor concentration.  He had difficulty maintaining healthy boundaries with women, and he reported an inability to maintain long-term relationships without "destructive consequences."  When confronted with socially challenging situations, he withdraws and decompensates.  He was diagnosed with PTSD and personality disorder, NOS.  The VA examiner noted the Veteran demonstrated major impairment in several areas of functioning including work, family and social relationships, judgment and mood.

In a March 2013 letter, the Veteran stated that despite taking anti-depressant and anti-anxiety medication, he had feelings of wanting to end his life.  The Veteran stated that he felt most comfortable in his home, and he trusted nobody.  He stated that he could not maintain a relationship because of his anger issues.

In May 2013, the Veteran underwent a VA examination in which he was diagnosed with anxiety disorder NOS.  The VA examiner summarized the Veteran's level of occupational and social impairment as that of reduced reliability and productivity.  The Veteran was noted to be unemployed and socially withdrawn.  The Veteran reported having never been married.  He had a nine-year-old son who resided with his mother and with whom the Veteran had contact on the weekends.  The Veteran was a high school graduate and was taking online classes.  He stated he was having trouble focusing at school.  He stated he had a neighbor with whom he had some contact, and he enjoyed leisure activities such as gardening, woodwork and washing his car, although he has not done these leisure activities lately.  The VA examiner noted symptoms that included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and suicidal ideation.

Upon examination, the Veteran was dressed casually but appropriately, and his grooming was adequate.  He was oriented to person, place, time and situation.  He denied sleep or appetite disturbance.  He had trouble remembering his dreams, but he has been told that he talked about being in combat while he was asleep.  His dreams have caused his ex-girlfriend to sleep in a different room while they were together.  His affect was somewhat irritable and volatile.  He noted frequent feelings of irritability and explosive anger.  He reported a high degree of hypervigilance and said he gets easily startled by noises.  He also indicated experiencing avoidance symptoms.  At times, he reported having suicidal thoughts.  However, he denied a plan or intent to harm himself at that time.  No abnormal motor movements were observed.  His spoke with a normal rate, rhythm and volume.  His thought processes were logical and goal-directed.  No delusional beliefs were detected, and no auditory, visual or olfactory hallucinations were reported.  The Veteran did not report any homicidal ideation.  His insight and judgment were deemed adequate.  Memory testing suggested the Veteran had some possible concentration problems and memory deficits.  His intellectual functioning appeared to be in the average range based upon his educational attainment and vocabulary.  The Veteran was assigned a GAF score of 52.

The Veteran's claims folder includes a July 2013 disability benefits questionnaire (DBQ) from a private examiner who diagnosed him with PTSD, generalized anxiety disorder, major depressive disorder, and panic disorder without agoraphobia.  He was assigned a GAF score of 38.  The examiner noted that it was possible to differentiate what symptoms were attributable to each diagnosis.  Notably, the private examiner stated that PTSD symptoms included nightmares, avoidance, paranoia and jumpiness.  His depression symptoms included sadness, hopelessness, self-loathing, loss of interest, and unhappiness.  And anxiety symptoms included worriness, nervousness and indecision.  The examiner summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses as that of deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner further stated that it was not possible to differentiate what portion of the occupational and social impairment was caused by each diagnosed mental disorder because the Veteran's symptoms overlapped.  

The Veteran was noted to have symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short and long-term memory, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfered with routine activities, and impaired impulse control such as unprovoked irritability with periods of violence.  The Veteran was noted to be capable of managing his own financial affairs.

In an April 2014 initial PTSD disability benefits questionnaire submitted by the same private examiner who submitted the July 2013 examination report, the Veteran was again noted to have a diagnosis of PTSD.  The examiner summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses as that of deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The private examiner stated that she did not review either the Veteran's VA claims file or e-folder, but rather reviewed "collateral information" from the Veteran's attorney.  The Veteran was noted to have all of the same symptoms attributable to his psychiatric diagnoses as those listed in the July 2013 examination report.

An October 2014 VA psychiatry note noted the Veteran came in for a medication visit.  He denied any homicidal or suicidal ideation, plan or intent.  He had thoughts that it might be easier of not living but wanted to live for his son.  He denied experiencing auditory and visual hallucinations.  Upon examination, the Veteran was casually dressed and groomed.  He spoke with a normal rate and volume.  He had a full range of affect.  His thought process was goal-directed and thought content was without delusions and ideas of reference.

In October 2014, the Veteran underwent a VA examination where he was noted to have diagnoses of PTSD and unspecified depressive disorder.  The VA examiner stated it was not possible to differentiate what symptoms were attributable to each diagnosis, adding that some symptoms, such as his insomnia, irritability, trouble concentrating, apathy, anhedonia, and social withdrawal, characterize both mental health conditions.  It was difficult to differentiate what portion of each symptom was attributable to each diagnosis without resorting to speculation.  The VA examiner summarized the Veteran's level of occupational and social impairment as that of reduced reliability and productivity.  The VA examiner stated it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  The Veteran's listed symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

Upon examination, the Veteran was alert and oriented to person, place, date, time and situation.  His clothing was appropriate to the situation  and weather, and he exhibited acceptable hygiene.  He maintained appropriate eye contact.  He was angry and upset at the start of the examination but calmed down as the evaluation progressed and actively participated.  He described his mood as awful, and stated he was depressed and could not get motivated.  He endorsed additional symptoms of depression including sleep deficits, loss of appetite, low energy, irritability, fatigue, restlessness, poor concentration and thoughts of self-harm.  He denied any current plan or intent to harm himself.  His judgment in hypothetical situations was intact.  He exhibited adequate abstract reasoning and comprehension.  He was able to remember events from the past, indicating no significant long-term memory issues.  Overall, the VA examiner stated there was possible evidence of short-term memory and/or concentration deficits.  His intellectual functioning appeared to be in the average range based upon his educational attainment and vocabulary.

The October 2014 VA examiner stated that prior test results were mixed with some findings suggestive of over reporting or exaggeration of mental health symptoms and other findings in the indeterminate or honest range.  The Veteran's records suggest that his current psychiatrist has continued to treat him for anxiety and depression, and he has a long history of exhibiting mental health symptoms.  Although there were some inconsistencies in his mental health records concerning his mental health symptoms and functioning, the VA examiner stated that it was at least as likely as not that the Veteran had bona fide symptoms of PTSD with secondary depression that he has at times exaggerated but did not entirely make up.

A May 2015 VA psychiatry note stated the Veteran's irritability was improved.  The Veteran stated he slept 10 to 12 hours a day and still did not feel refreshed.  He denied experiencing any auditory or visual hallucinations.  He had chronic thoughts of wondering if he would be better off not living, but he had no ideation to harm himself.  He had difficulties with trusting other people.  He lived alone with a dog.  The Veteran had described a period of elevated mood in June and July 2014 where he was happier, more productive and had more energy.  The Veteran stated he was not sure whether his mood was elevated due to his attempting to appear positive and happier.  Upon examination, he was noted to be casually dressed and groomed.  His spoke with a normal rate and rhythm.  His affect was bright and his thought process was goal-directed.  His thought content was without delusions and ideas of reference.

A July 2015 VA treatment record reflects that the Veteran was admitted to an inpatient PTSD treatment program from June 1, 2015 to July 17, 2015.  The record noted that he had no prior history of acute psychiatric admissions or participation in rehabilitation programs.  He had no history of suicide attempts but has had passive ideations in the past.  He last worked as a custodian in August 2014.  A mental status examination report noted the Veteran was alert, oriented and showed normal psychomotor activity and good eye contact.  His speech was coherent and logical.  He had no thought disorder, delusions or hallucinations.  His mood was neutral and affect was appropriate.  He denied suicidal or homicidal ideations or plans.  His insight was fair.  The discharge note stated the Veteran was stable with a euthymic mood.  He was considered disabled for work at that time and attempting to tolerate the stress of a work environment will further exacerbate his PTSD symptoms.  He was not psychotic and was not considered to be a suicidal or homicidal risk.  He was assigned a GAF score of 45.

In August 2016, the Veteran underwent a VA examination to assess the severity of his PTSD.  The VA examiner noted that the Veteran was administered the Minnesota Multiphasic Personality Inventory (MMPI-2-RF).  Although it appeared the Veteran understood and responded to the items in a consistent manner, the VA examiner stated that the remainder of the profile was not able to be interpreted due to an over-reporting of symptomatology that was not common even in individuals with known severe psychopathology.  The examiner stated there were a number of potential reasons for this profile, to include it being a "plea for help."  The VA examiner stated it was impossible to determine the reason behind the pattern of responding without resorting to speculation, adding that the fact no diagnosis was offered should not be used as an indication that the Veteran did not have a psychological diagnosis.  Rather, it was not possible to determine the presence or absence of any diagnosis or the severity of any symptom or level of functioning without resorting to speculation.

Despite the results of the MMPI-2-RF, the examiner included a mental status examination during which the Veteran had difficulty immediately recall 3 words, was unable to recall 5 digits forward and 3 backward.  He could complete some addition, subtraction and spelling tasks, but his responses to proverbs were poor to fair.  He denied current suicidal and homicidal ideation or hallucinations.  He described his mood as "not good" and claimed he had panic attacks multiple times a day whenever confronted with having to interact with others.  He said he has significant problems with memory and reported significant obsessive-compulsive personality traits.  The veteran reported difficulty sleeping, but the examiner noted that this records show he has been diagnosed with sleep apnea and prescribed a CPAP machine but had not used it in quite some time.  The Veteran said he avoids all social situations and claims that he does not interact with others socially.  The Veteran reported that he had not worked for the past 7 years, "mostly mental." 

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment for the entire period on appeal have most nearly approximated those indicative of a 50 percent rating.  An initial evaluation in excess of 50 percent for this appeal period is not warranted.  38 C.F.R. § 4.7.

During the appeal period, the Veteran endorsed symptoms of depression, anxiety, sleep problems and trouble maintaining relationships.  He has endorsed suicidal ideation and has been found to have some memory problems upon examination.  He was also admitted to an inpatient VA program to treat symptoms of his PTSD.  However, when considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds the opinions rendered by both the May 2013 and October 2014 VA examiners to be particularly probative, as their assessment of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, his reported symptoms, and his past medical history.  The Veteran has been shown to have impairment in occupational functioning and relationships, but overall his speech and cognitive abilities are intact, he has not reported near-continuous panic or loss of control over self-care.

The Board acknowledges that during this period, the Veteran submitted two disability benefits questionnaires dated July 2013 and April 2014 from a private examiner who summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses as that of deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  However, there is no indication in either of these private examination reports that the examiner reviewed the Veteran's claims folder.  In particular, there was no mention by the private examiner of evidence in the medical record indicating that the Veteran was possibly over-reporting the severity of his psychological symptoms.  As such, these private examination reports are afforded less probative weight than the VA examinations of record.  Notably, the October 2014 VA examiner provided the assessment as to the Veteran's overall level of social and occupational impairment after having considered the July 2013 private examination report, as well as evidence indicating the Veteran may have been exaggerating his symptoms.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.  An evaluation in excess of 50 percent is not warranted.  

In sum, the Board finds that a rating in excess of 50 percent for PTSD with depressive disorder is not warranted for the entire period on appeal.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.

V.  Earlier effective date

The Board acknowledges that effective March 24, 2015, VA amended its regulations so that all claims, in order to be valid, must be submitted on a form prescribed by the Secretary.  79 Fed. Reg. 57660 (Sept. 25, 2014) (eff. Mar. 24, 2015).  However, as the Veteran's claims at issue in this case were submitted prior to the effective date of the amendment, the regulations governing claims as they existed prior to the amendment will be applied. 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (p).

Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  VA is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32 (1998). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).

Service connection for PTSD

The Veteran seeks an effective date earlier than August 31, 2010, for the grant of service connection for PTSD with depressive disorder.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In order to determine the appropriate effective date for the award of service connection for PTSD with depressive disorder, the Board must determine when the Veteran's claim for service connection was received and when entitlement to the benefit arose.  In that regard, the Veteran's initial claim seeking entitlement to service connection for PTSD was received on March 3, 2008.  In a March 2009 rating decision, the RO denied the claim because the Veteran did not have a diagnosis of PTSD linked to a verified in-service stressor.  The Veteran submitted a Notice of Disagreement in March 2009.  However, he did not perfect his appeal with a timely substantive appeal following the issuance of the May 2010 Statement of the Case or submit new and material evidence within one year following notification of the decision.  As such, the March 2009 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

On August 31, 2010, the RO received a summary of the Veteran's PTSD treatment with Columbus Vet Center.  

In October 2011, the Veteran's attorney submitted a statement seeking to reopen the Veteran's service connection claim for PTSD.  In a June 2013 provisional rating decision, the previous denial of service connection for PTSD was confirmed and continued.  Subsequently, in an October 2014 rating decision, the RO granted service connection claim for PTSD with depressive disorder and assigned a 50 percent rating effective August 31, 2010.  The RO determined that the effective date would be the date of hearing testimony presented before a Decision Review Officer in which the Veteran's representative stated the Veteran had been receiving treatment and was diagnosed with PTSD.  

The Board has considered whether the record contains any communication from the Veteran dated prior to August 31, 2010 that could be considered either a formal or informal claim for benefits.  However, the record contains no statements or correspondence from the Veteran dated following the May 2010 Statement of the Case and prior to the August 31, 2010 receipt of treatment records from the Vet Center detailing treatment for PTSD and hearing testimony indicating that he was seeking entitlement to VA benefits for PTSD.  There is no objective evidence of any submission from the Veteran declaring an intention to reopen his service connection claim for PTSD prior to August 31, 2010.

Thus, an effective date earlier than August 31, 2010, for the grant of service connection for PTSD with depressive disorder is not possible.  The pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection for PTSD with depressive disorder can be assigned; hence, the claim for an earlier effective date must be denied. 

Increased rating for Irritable Bowel Syndrome

The Veteran seeks an effective date earlier than August 16, 2012, for the assignment of an increased 30 percent evaluation for service-connected irritable bowel syndrome.

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400 (o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110 (b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

As detailed above, the RO awarded the Veteran a 30 percent disability rating for irritable bowel syndrome effective the August 16, 2012 date he filed his increased rating claim.  The Board finds that the evidence of record weighs against an effective date prior to August 16, 2012 for the assignment of a 30 percent rating.  There are no records of treatment prior to the RO's receipt of the Veteran's claim for increased compensation that would represent an informal claim for increase.  Similarly, there is no correspondence from either the Veteran or his representative prior to August 16, 2012 expressing an intent to claim an increased rating for this disability upon which an early effective date may be based.  The Board finds that there is no evidence of record that demonstrates that it is factually ascertainable that an increase in disability occurred during the year prior to the August 16, 2012 date of the increased rating claim.  See 38 C.F.R. § 3.400 (o)(2).  Therefore, the earliest date in which the Veteran is entitled to a 30 percent disability evaluation for irritable bowel syndrome is August 16, 2012.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for chronic fatigue syndrome is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for Gulf War Syndrome is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to an initial compensable disability rating for right ear hearing loss is denied.

Entitlement to an increased rating in excess of 10 percent for tinnitus is denied.

Entitlement to a disability rating in excess of 30 percent for irritable bowel syndrome is denied.

Entitlement to a separate 10 percent disability rating, but no higher, for impairment of sphincter control of the rectum and anus is granted.

An initial disability rating in excess of 50 percent for PTSD with depressive disorder is denied. 

Entitlement to an effective date prior to August 31, 2010, for the grant of service connection for PTSD with depressive disorder is denied.

Entitlement to an effective date prior to August 16, 2010, for the assignment of a 30 percent rating for irritable bowel syndrome, is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

Bilateral knees and hips

In December 2011, the Board remanded the Veteran's claims seeking entitlement to service connection for bilateral knee and hip conditions.  He had been afforded a VA examination in June 2008, which noted assessments of bilateral hip strain and bilateral knee strain, but the VA examiner provided inadequate opinions on the etiology of the Veteran's respective conditions.

In January 2012, the Veteran underwent VA examinations for his hips and knees.  The respective examination reports noted limitations in range of motion for both the Veteran's hips and knees.  The VA examiner diagnosed the Veteran with normal hips and knees pending the results of x-ray results.  The VA examiner noted that an addendum would be placed should the Veteran ever get his x-rays.  In a February 1, 2012 addendum, the VA examiner documented the results of x-rays taken of the Veteran's knees and hips.  The VA examiner stated the "results are as expected and the opinions and explanations remain the same for this exam."  However, the VA examiner provided no explanation for what caused the limitation of motion of the Veteran's hips and knees.  Further, the VA examiner provided a conclusory opinion stating that the "claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness."  No mention was made of the diagnoses in the Veteran's claims file of bilateral knee and hip strain, and the January 2012 VA examiner provided no opinion on whether these diagnosed conditions were either caused or aggravated by the Veteran's service-connected left ankle disability.  

In light of these deficiencies, the Veteran should be afforded new VA examinations to determine the etiology of all diagnosed knee or hip disabilities.  On remand, the VA examiner must provide opinions on whether any knee or hip conditions diagnosed during the appeal period, to include bilateral hip and knee strain, were either incurred in or a result of active duty service, or whether these conditions were caused or aggravated by the Veteran's service-connected left ankle disability.

Low back and left ankle

The Veteran was last afforded a VA examination to determine the severity of his service-connected low back disability in November 2012.  His last VA examination to determine the severity of his left ankle disability was conducted in August 2016.  While the respective examination reports each contain initial range of motion testing, they does not contain all of the range of motion findings necessary for the Board to competently determine the appropriate disability ratings for either the Veteran's disabilities.  For example, while the August 2016 VA ankle conditions examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  However, the examiner provided no indication that testing was conducted on the Veteran's left ankle in weight-bearing and nonweight-bearing, and he did not state why such range-of-motion information could not be provided.  Further, no information was provided in either examination report as to whether passive range of motion testing was conducted.

Because neither the November 2011 nor the August 2016 VA examination reports contain the required test results, the Board finds that the respective VA examinations are inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  New VA examinations for the Veteran's low back and left ankle are thus necessary under 38 C.F.R. § 3.159 (c)(4).  

The claim for TDIU is inextricably intertwined with the remaining claims being remanded for further development.  See Harris v. Derwinski, 1 Vet. App. 180 (1992).  As such, the issue of entitlement to a TDIU will be deferred pending completion of the development ordered. 

Lastly, the Veteran's most recent VA treatment records date only from May 2015.  As this claim is being remanded for further development, the file also should be updated to include all outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since May 2015 and associate those documents with the Veteran's claims file.

2.  Then schedule the Veteran for appropriate VA examinations with a different VA examiner to determine the nature and likely etiology of his claimed bilateral knee and hip disorders.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete medical history, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Identify all of the Veteran's diagnoses related to his claimed knee and hip conditions during the appeal period (since March 2008).  It should be noted that the Veteran was diagnosed with bilateral hip strain and bilateral knee strain by a June 2008 VA examiner.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed hip condition, to include bilateral hip strain, had its onset in or is otherwise related to active duty service?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed knee condition, to include bilateral knee strain, had its onset in or is otherwise related to active duty service?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed hip condition, to include bilateral hip strain, was caused by his service-connected left ankle disability?

(e)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed hip condition, to include bilateral hip strain, was aggravated by his service-connected left ankle disability?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(f)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed knee condition, to include bilateral knee strain, was caused by his service-connected left ankle disability?

(g)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed knee condition, to include bilateral knee strain, was aggravated by his service-connected left ankle disability?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to reassess the severity of the service-connected low back and left ankle disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the left knee; and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's left knee disabilities.  The VA examiner should specifically comment on the severity of left knee patellar subluxation and the history of flare-ups of the left knee reported in the record.  See October 2014 VA knee and lower leg conditions examination. 

Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


